Case 1:21-cv-01664-GBD Document 29 Filed.Q3/06/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SALOMON PABLO, individually and on behalf of
others similarly situated,

 

Plaintiff, :
-against- : ORDER
JOHN DOE CORP. d/b/a Eddy’s Laundry & 21 Civ. 1664 (GBD)
Cleaners, EDDY CHIN, CHRISTOPHER CHIN,
EDDY CHIN JR. and HEIDY DOE,
a/k/a Siu Chee Chin,

Defendants.

GEORGE B. DANIELS, District Judge:
The May 11, 2021 initial conference is hereby adjourned to July 13, 2021 at 9:30 a.m. in

light this case’s referral to mediation.

Dated: May 6, 2021
New York, New York

SO ORDERED.

ram, BI Dora

CEPR B. DANIELS
ITED STATES DISTRICT JUDGE

 

 

 
